UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RICHARD P. HOBBS,

                                Plaintiff,

                    -against-
                                                                 20-CV-0515 (CM)
REV. MICHAEL LIVINGSTON, A NJ
                                                                CIVIL JUDGMENT
Resident; REV. JAMES FORBES, A Resident
of Another State; RICHARD GREGORY,
Security Head of Riverside Church,

                                Defendants.

         Pursuant to the order issued February 21, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that the complaint is dismissed under

Rule 12(h)(3) of the Federal Rules of Civil Procedure.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     February 21, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
